COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-523-CR
 
 
THE 
STATE OF TEXAS                                                                  STATE
 
  
V.
 
ALLEN 
FRITZGERALD CALTON                                                  
APPELLEE
  
----------
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “State’s Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
        It 
is further ordered that the State shall pay all costs of this appeal, for which 
let execution issue. See Tex. Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp. 2004).
 
  
                                                                  PER 
CURIAM

 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 25, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.